Keefe, Judge:
This reappraisement filed by the collector involves the proper value for duty purposes of certain linen damask imported' from Belfast, Ireland.
At the trial of the case the examiner at the port of Los Angeles testified that when he examined the invoice he overlooked a statement thereon disclosing the selling price for the merchandise in the home-market upon the date of exportation and erroneously accepted the entered price as correct.
An examination of the invoice discloses two columns of prices. The first column represents the price at which the merchandise was sold and the second the “Current Selling Price at Date of Exportation.” The prices on the date of exportation are higher than the prices at which the merchandise was invoiced. It is apparent therefore that the foreign value upon the date of shipment is higher than the export value thereof and under the provisions of section 402 (a) ■such foreign value is to be accepted for duty purposes.
For the reasons stated I therefore find the foreign value upon the date of exportation to be the value of the merchandise as follows:

£

64" Linen Damask, Mill No. 608, Call No. 7553,23)4d per yard
70» « “ “ “■ “ “ 7554,25}4d “ “
16" x 16" Linen Damask
Napkins “ “ “ “ 7555,3/8)4 per dozen
18" x 18" “ “ “ “ “ “ 7556,4/6}i “ “
Less cash discount 3)4%
Plus cases.
Judgment will be entered in favor of the plaintiff accordingly.